Title: The American Commissioners to Favi: Résumé, 9 December 1784
From: American Commissioners
To: Favi, Francesco


				⟨Passy, December 9, 1784: We received your letter of November 16, informing us that His Royal Highness the Grand Duke of Tuscany would receive with pleasure our propositions for a treaty. We now enclose a plan of such a treaty of amity and commerce, and are ready to sign it if it should meet with approbation. It is founded on principles of equal right and is calculated to promote the interests of humanity in general. We shall consider any amendments that may be proposed.⟩
			